Citation Nr: 0721496	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  04-05 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for the cause of death 
of the veteran. 

2.	Eligibility for Dependants' Educational Assistance (DEA) 
under Chapter 35, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1968.  The veteran died in April 2003.  The appellant 
is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 decision issued by Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In May 2007, the Board requested that an independent medical 
expert (IME) provide a medical opinion regarding whether or 
not a disease or disorder present during the veteran's 
military service was a principal or contributory cause of the 
veteran's death.  In June 2007, the Board received the 
requested IME opinion.  The appellant and her representative 
were notified of the medical opinion and afforded a period of 
60 days from the date of the forwarding letters to submit 
additional evidence and argument.  See 38 C.F.R. § 20.903 
(2006).  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate her claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran's death certificate reflects that the 
immediate cause of death was stomach cancer.  There were no 
other significant conditions contributing to the veteran's 
death.  

3.	At the time of the veteran's death, he was not service 
connected for a disability.  

4.	The competent medical evidence shows that the veteran's 
stomach cancer was not incurred in or aggravated by service 
and did not manifest to a compensable degree within one year 
from separation from service.  

5.	A service-connected disability was not the immediate or 
underlying cause of the veteran's death, was not 
etiologically related to his death, did not contribute 
substantially or materially to his death, did not combine to 
cause his death, and did not aid or lend assistance to the 
production of his death. 

6.	The veteran did not die of a service-connected disability 
or die while having a disability evaluated as total and 
permanent in nature resulting from a service-connected 
disability.  


CONCLUSION OF LAW

1.	The criteria for service connection for the cause of death 
of the veteran are not met.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2006).

2.	The criteria for entitlement to DEA under Chapter 35 have 
not been met.  38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. §§ 
3.312, 3.807, 21.3020, 21.3021 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the appellant with notice of the VCAA 
in May 2003, prior to the initial decision in July 2003.  
Therefore, the timing requirement for a VCAA notice has been 
met and to decide the appeal would not be prejudicial to the 
appellant.  

Upon receipt of a complete or substantially complete 
application, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini, 18 Vet. App. at 120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the May 2003 correspondence, the RO apprised 
the claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in her possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, private medical 
records, VA medical records, and an IME opinion.  The 
claimant has not made the RO or the Board aware of any other 
evidence relevant to this appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to this claim.  Accordingly, the Board will proceed 
with appellate review.

Cause of Death 

Service connection may be granted for any disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Additionally, to establish service connection for the cause 
of the veteran's death, the evidence must show that the 
disability incurred in or aggravated by service either caused 
or contributed materially and substantially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

A service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service- connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ, are not held to have contributed to a death that 
is primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).  Service-connected diseases affecting vital 
organs should receive careful consideration as a contributory 
cause of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions."  38 C.F.R. § 
3.312(c)(4).  Even in such cases, there is for consideration 
whether there may be a reasonable basis for holding that a 
service-connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).  

In this case, the veteran died in April 2003.  At the time of 
the veteran's death, he was not service connected for a 
disability.  The appellant asserts that the veteran had 
stomach problems in service that developed into recurrent 
ulcer disease and stomach cancer, the cause of his death.  

In February 1964, the veteran reported that he did not have 
stomach trouble prior to service and the enlistment 
examination is silent for stomach problems.  The service 
medical records indicate that the veteran complained of and 
received treatment for cramps in his abdomen, but denied 
constipation in July 1965.  The remaining service medical 
records are silent for treatment for or diagnosis of stomach 
problems.  The veteran did not report stomach problems in a 
separation examination in December 1967 and denied all 
significant medical or surgical history besides mumps in his 
childhood.  The clinical evaluation for separation purposes 
is also silent for stomach problems.  

Private medical records from September 1968 to January 2002 
indicate that the veteran was diagnosed with a duodenal ulcer 
in July 1972.  The veteran was also diagnosed with a gastric 
ulcer in March 1987 and received treated for duodenal ulcer 
disease during this time.  

In a letter dated in September 2001 the veteran's private 
physician indicated that "it is conceivable that the 
abdominal symptoms from which he suffered many years 
originally began during his tour of duty from 1965 through 
1967 in which he suffered his first gastrointestinal 
abnormalities."

In April 2002, the veteran was diagnosed with gastric 
adenocarcinoma.  In April 2003, the veteran died.  The death 
certificate provides that the approximate interval between 
the onset of the veteran's stomach cancer and his death was 
one year.  The Board notes that there is no underlying cause 
of death or significant conditions contributing to death 
noted on the death certificate.  

An undated letter from the veteran's private physician 
received in June 2003 states that the veteran was treated for 
a stomach condition in service that he continued to complain 
about after discharge.  It was the physician's opinion that 
the veteran's death "from his stomach condition is likely 
due to a condition that he suffered from during his Armed 
Services tenure."  

A VA examiner reviewed the service medical records and the 
available medical evidence in March 2004 and concluded that 
"to a reasonable degree of medical certainty that his single 
episode of abdominal discomfort in 1965 is not related to 
subsequent development of stomach cancer.  It would be 
entirely speculation to suggest that episode was related to 
subsequent development of ulcer disease as well as 
progression onto stomach cancer."

The May 2007 IME report indicated that the IME reviewed the 
medical records and the claims file and concluded that there 
is no basis for the appellant's claim for service connection 
for the cause of death of the veteran.  The IME found that 
the veteran was treated for duodenal ulcers from 1971 to 1974 
and was diagnosed with a gastric ulcer in 1987.  The IME 
concluded that the veteran's ulcers had no connection to 
service.  The IME found that to a reasonable degree of 
certainty there was no connection between the in service 
complaint of abdominal cramps in 1965 and the veteran's 
stomach cancer, the cause of his death in 2003.  The IME 
further explained that there was no basis for the claim that 
the episode of gastrointestinal distress in 1965 caused the 
veteran's gastric cancer which led to his death. 

After carefully considering all the medical opinions of 
record, the Board finds that the medical evidence of record 
is not in relative equipoise, but is preponderate against the 
veteran's claim.  

The Board concludes that the VA opinion and the IME opinion 
are more persuasive and credible than the private physician's 
opinions.  The VA examiner and the IME undertook a 
comprehensive review of the claims file, to include the 
private medical opinions, whereas the private physician did 
not have the benefit of review of the claims file.  The 
conclusion of the VA examiner and the IME was based on the 
full review of historical evidence, whereas there is no 
indication that the private physician reviewed anything other 
than the veteran's statements.  

In the September 2001 opinion, the private physician 
indicates that the veteran received treatment in service for 
a ""nervous stomach" from 1965 through 1967."  This 
statement is not supported by the record because the service 
medical records include only one instance in July 1965 when 
the veteran was treated for abdominal cramps.  In the undated 
letter, the private physician indicated that the veteran was 
treated for a stomach condition in service that he continued 
to complain of after discharge.  The medical evidence of 
record, however, indicates that the veteran complained of 
abdominal cramps in service in July 1965 and was discharged 
in January 1968 with no additional complaints.  The veteran 
also was not diagnosed with an ulcer until 1972, several 
years after his complaints in service.  

The Board concludes that the opinion of the private physician 
was based, at least in part, on the medical history furnished 
by the veteran himself.  In that regard, it is noted that the 
Board is not bound to accept medical opinions that are based 
on history supplied by the veteran where that history is 
unsupported by the medical evidence.  Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993) (the Board may consider a physician's 
opinion to be of less weight and credibility when the basis 
of the opinion is shown to be contradicted by other 
evidence).  In this case, the evidence of record contradicts 
the private physician's opinion.  Therefore, the Board 
affords those opinions less weight than the VA opinion and 
the IME opinion which are not contradicted by the service 
medical records.  

Furthermore, the private physician's September 2001 opinion 
is speculative and carries negligible probative weight.  
Service connection may not be based on speculation or even 
remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (medical evidence that merely indicates an 
alleged disorder "may or may not" exist or "may or may not" 
be related is too speculative to establish the presence of 
the claimed disorder or any such relationship).  
Additionally, the private physician stated in the September 
2001 letter that "it is conceivable" that the veteran's 
stomach problems originated in service, which is speculation.  
Therefore, this medical opinion does not have the required 
degree of medical certainty required for service connection.  
Hinkle v. Nicholson, 19 Vet. App. 465 (2005) (medical 
opinions based on speculation are entitled to little, if any, 
probative value); see also Bloom v. West, 12 Vet. App. 185, 
187 (1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  

The evidence of record is also devoid of any objective 
medical evidence of a disability until 1972, several year 
after the veteran complained of abdominal cramps in July 
1965.  It is clear that the veteran was treated in July 1965 
in service for abdominal cramps and that he was returned to 
duty without any further complaints.  When examined for 
separation from service, the veteran did not have abdominal 
complaints.  As such, any complaints the veteran had in 
service appear to have been acute and transitory and to have 
resolved without residual pathology.  

Furthermore, the IME and the VA opinion were conclusive 
opinions and found that the veteran's gastrointestinal 
distress in service did not cause his gastric cancer, the 
cause of his death.  Therefore, the Board finds that the 
weight of the evidence is against the appellant's claim 
because two medical opinions, based on complete reviews of 
the records, weigh against the appellant's claim.  The Board, 
therefore, concludes that the cause of the veteran's death 
was not incurred in service.  

The Board has considered the appellant's assertion that the 
veteran's stomach cancer originated in service, however, the 
appellant has not demonstrated medical expertise and is not 
competent to offer an opinion as to such questions of medical 
diagnosis or causation as presented in this case.  See 
Espiritu v. Derwinski, 2 Vet. App. 495 (1992).  

As the preponderance of the evidence is against the claim of 
service connection for the cause of the veteran's death, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

DEA

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. § 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3020, 21.3021.

In this case, the veteran did not die from a service-
connected disability.  The record also reflects that the 
veteran did not have a disability evaluated as total and 
permanent in nature resulting from a service- connected 
disability at the time of his death.  Accordingly, the 
appellant cannot be considered an "eligible person" entitled 
to receive educational benefits.  Id. 

Because the appellant does not meet the basic criteria under 
the law for eligibility for DEA benefits, the law is 
dispositive without regard to any other facts in the case.  
Where the law is dispositive, the claim must be denied on the 
basis of absence of legal merit.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, the appeal for DEA 
benefits is denied as a matter of law.


ORDER

Service connection for the cause of death of the veteran is 
denied. 

Entitlement to DEA is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


